Citation Nr: 1529642	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  06-29 643	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to increased disability ratings for service-connected low back disability in excess of 30 percent from August 25, 2003 to November 9, 2003, and in excess of 40 percent from November 10, 2003.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected lower back disability (TDIU), to include on an extra schedular basis pursuant to 38 C.F.R. § 4.16(b). 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1984 to July 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 20 percent for his service-connected lumbar spine disability.  In April 2005, the Veteran filed a notice of disagreement (NOD) as to the denial of his increased rating claim.  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Given the Veteran's testimony regarding the improper characterization and evaluation of his service-connected lower back disability, previously characterized as lumbosacral strain, the Board characterized the disability more broadly, as now reflected on the title page. 

In March 2009, the Board remanded the claims for a rating in excess of 20 percent for lower back disability prior to November 3, 2004, and for a rating in excess of 30 percent for lower back disability from November 3, 2004, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC, awarded a 30 percent rating for the Veteran's low back disability for the period prior to November 3, 2004, but continued to deny a rating in excess of 30 percent for the entire period under consideration (as reflected in a November 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration. 

In March 2011, the Board, again, remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2012 SSOC) and returned the matter on appeal to the Board for further consideration.

In a June 2012 decision, the Board denied the Veteran's claim for a disability rating in excess of 30 percent for the low back disability from August 25, 2003, the date of receipt of the increased rating claim, to November 9, 2003, but granted a 40 percent rating, effective November 10, 2003.  The Board also remanded a claim for a TDIU due to the service-connected low back disability-deemed to have been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)-for  additional development.  

The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted a Joint Motion filed by representatives for both parties, vacating that portion of the March 2013 decision in which the Board denied a rating in excess of 30 percent from August 25, 2003 to November 9, 2003, and denied a rating in excess of 40 percent from November 10, 2003, and remanding the matter of higher ratings to the Board for further proceedings consistent with the Joint Motion.  

Thereafter, in January 2014, the Board remanded the matter of increased ratings for the back disability for additional evidentiary development.  After accomplishing further action, in a March 2014 rating decision (issued in April 2014) the RO, inter alia, denied service connection for an acquired psychiatric disability, including PTSD.  In April and May 2014, the Veteran filed an NOD with the denial of service connection for a psychiatric disorder.  

In the March 2014 rating decision (issued in April 2014), the RO also proposed to sever service connection for degenerative disc disease and lumbar spinal stenosis, as well as radiculopathy affecting the right and left lower extremities.  The Veteran subsequently filed an NOD as to the proposed reductions and requested an RO hearing regarding those matters, which was held in September 2013.  The severance of service connection was accomplished in an October 2014 rating decision, effective January 1, 2015.  Despite the RO's severance of service connection for the service-connected low back disability, the Board notes that this action does not eradicate the matter of higher ratings or the matter of a TDIU due to that disability prior to the January 1, 2015 effective date of severance.  

The Board notes that, while the Veteran was previously represented by the Military Order of the Purple Heart of the U.S.A. (MOPH), in September 2011, MOPH submitted a written motion to revoke its Power of Attorney.  MOPH also certified that a copy of the motion was mailed to the Veteran, in compliance with 38 C.F.R. § 20.608(b) (2014).  Nevertheless, in September 2013, the Veteran granted a power-of-attorney in favor of Veterans of Foreign Wars of the United States with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf.  See April 2015 Informal Hearing Presentation.  Accordingly, the Board recognizes the change in representation.

In the April 2015 Informal Hearing Presentation, the Veteran's representative argued that the Board has jurisdiction over the matter of whether severance of service connection for the low back disability, from January 1, 2015, was proper.  Currently, the Veteran still has time remaining to initial an appeal of that matter.  However, as no appeal with respect to the severance has been initiated, to date, the Board does not currently have jurisdiction to review that matter, or to even remand that matter for issuance of an SOC.   

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For the reasons expressed below, the matter of higher ratings is, again, being remanded to the AOJ.  The remand also addresses the TDIU claim remanded in June 2012, as well as the claim for service connection for an acquired psychiatric disorder-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In January 2014, the Board remanded the claim for increased ratings on appeal for additional evidentiary development, to include obtaining the Veteran's records from the Social Security Administration (SSA), a temporary file which was reviewed in conjunction with the claims not related to this appeal but had not been associated with the claims file, and VA outpatient treatment records dated from August 2003 to May 2007 and since June 2010.  The Board also requested the AOJ afford the Veteran an opportunity to identify and submit appropriate authorization for VA to obtain any additional, outstanding evidence relevant to his increased rating claim, including records from Dr. E.C.W.  

Review of the record reveals that, following the January 2014 remand, the AOJ obtained the Veteran's SSA records.  There is, however, no indication that the AOJ attempted to locate the Veteran's temporary file or obtain VA treatment records dated from August 2003 to May 2007 and since June 2010, as requested.  In addition, while the AOJ sent the Veteran a letter requesting that he provide an authorization and consent form to obtain information from his healthcare providers, the letter referred to a TDIU claim and did not specially request that he provide authorization to obtain information from Dr. E.C.W, as requested.  

Given the foregoing, the Board finds that there has not been substantial compliance with the directives of the January 2014 Board remand, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that the directives requested in conjunction with the TDIU claim in the June 2012 remand have not been accomplished.  In the June 2012 remand, the Board requested that the AOJ furnish to the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to obtain further information regarding his employment history and, after receiving the requested information, adjudicate entitlement to TDIU due to the lower back disability in light of all pertinent evidence and legal authority (to include, if appropriate, the matter of a TDIU under 38 C.F.R. § 4.16(b).  

Despite the foregoing, review of the record reveals that the Veteran has not been  provided an additional VA Form 21-8940, as directed, and, as a result, no additional information has been received or requested from the Veteran with respect to his TDIU claim; moreover, the TDIU claim was not adjudicated.  While the TDIU claim was not specifically addressed in the January 2014 remand, the Board finds that the TDIU claim remains viable, as there was noncompliance with the directives of the June 2012 remand.  Therefore, the issue of entitlement to TDIU due to the lower back disability, to include on an extra schedular basis pursuant to 38 C.F.R. § 4.16(b), must be remanded for compliance with the directives of the June 2012 remand.  See Stegall, supra.  

As a final matter, the Board notes that, in March 2014, the AOJ, inter alia, denied service connection for an acquired psychiatric condition, to include PTSD.  In April and May 2014, the Veteran filed an NOD as to the denial of his claim for a psychiatric disorder.  However, the AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby s REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the denial of the claim for service connection for an acquired psychiatric disorder, to include PTSD, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this matter.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected.

2.  Associate the Veteran's temporary file(s) with the claims file.  See May 2013 rating decision.  All requests for the temporary file and responses thereto must be documented in the claims file.  

3.   Furnish to the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability) for completion in connection with the TDIU claim.  

4.  Obtain and associate with the claims file the Veteran's outstanding VA treatment records, including records dated from August 2003 to May 2007, and from June 2010 to January 1, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

5.  Send to the  Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to higher rating an TDIU claims that is not currently of record, specifically including records from Dr. E.C.W.  Specify what evidence VA will provide and what evidence the Veteran is to provide. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

6.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate), adjudicate the claims for higher ratings for service-connected low back disability, and for a TDIU due to that disability, to include on an extra-schedular basis in light of all pertinent evidence (particularly, all evidence added to the claims file since the last adjudication of the claim) and legal authority (to include, with respect to evaluation of the back disability, continued consideration of whether any, or any further, staged rating of the disability is appropriate; and with respect to the claim for a TDIU due to the low back, 38 C.F.R. § 4.16(b)). 

9.  If any benefit sought on appeal for which an appeal is has timely been perfected remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to additional legal authority considered (to include 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

